Exhibit 10.29 
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is made as of this 6
day of May 2013, by and between Evolucia Inc., formerly known as Sunovia Energy
Technologies, Inc., a Nevada corporation (“ILED”), on one hand, and Arthur
Buckland, individually (“Executive”), and as custodian for Marc Buckland and
Eunice Buckland (collectively, the “Bucklands”) on the other hand.  ILED and the
Bucklands are hereinafter referred to individually as a “party” and collectively
as the “parties.”
 
BACKGROUND
 
WHEREAS, Executive and ILED entered into that certain Employment Agreement dated
September 7, 2010 (the “Employment Agreement”); and
 
WHEREAS, on June 10, 2011, Executive, as custodian for Marc Buckland
(“Custodian”), acquired a 9% Secured Convertible Promissory Note in the
principal amount of $100,000 (the “Marc Buckland Note”); and
 
WHEREAS, on June 10, 2011, Eunice Buckland and Marc Buckland, as Joint Tenants
with Right of Survivorship (together, “Eunice Buckland”), acquired a 9% Secured
Convertible Promissory Note in the principal amount of $100,000 (the “Eunice
Buckland Note”) (the Marc Buckland Note and the Eunice Buckland Note are
together referred to as the “Notes”); and
 
WHEREAS, Executive incurred reimbursable business expenses for the benefit of
ILED in the amount of $30,687.49 for which he has not been reimbursed; and
 
WHEREAS, Executive’s employment ceased on January 19, 2012; and
 
WHEREAS, ILED states that, effective March 27, 2012, one half of the principal
balance of each of the Notes was modified and partially converted into 5,000,000
shares of common stock of ILED under each Note (the “Shares”), for a total of
10,000,000 Shares, the maturity date of each of the Notes was extended to July
1, 2013, the conversion price on the Notes was reduced to $0.01 per share, and
the interest rate on the Notes was increased from 9% to 10% effective as of
April 1, 2012, all pursuant to the executed conversion notices copies of which
are attached hereto as Exhibit A (the “Conversion Notices”); and
 
WHEREAS, the parties are now desirous of resolving their differences without
litigation.
 
NOW, THEREFORE, in consideration of the covenants herein contained, the receipt
and sufficiency of which are hereby mutually acknowledged, the parties, with the
intent of being legally bound hereby, agree as follows:
 
1.           a.           On the eighth day following the first date set forth
above and assuming that Executive has not revoked or rescinded this Agreement
pursuant to paragraphs 4 and 5 below (the “8th Day”), ILED agrees to:
 
(i)           Deliver to Executive and/or Executive’s counsel an original,
executed Promissory Note in the principal amount of $328,849.32, a form of which
is attached as Exhibit B.  Executive hereby represents that he is an accredited
investor as such term is defined under the Securities Act of 1933, as amended.
 
(ii)           Deliver to Executive and/or Executive’s counsel an original,
executed Promissory Note in the principal amount of $30,687.49, a form of which
is attached as Exhibit C.
 
(iii)           Deliver to each of Custodian and Eunice Buckland an original
executed letter agreement from a buyer (each, a “Purchase and Sale Agreement”),
forms of which are attached as composite Exhibit D, also with ILED’s signature
thereon as provided therein.
 
b. Also on the 8th Day, and assuming Executive has not revoked or rescinded this
Agreement pursuant to paragraphs 4 and 5 below, Custodian and Eunice Buckland
shall each deliver to ILED’s counsel such documents as are required by paragraph
1 of their respective Purchase and Sale Agreements, and immediately upon such
receipt, the funds shall be wire transferred to Custodian and Eunice Buckland as
provided in the Purchase and Sale Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
c.           The parties agree that the termination date of the Employment
Agreement shall be January 19, 2012 (the “Termination Date”); that Arthur’s
Buckland’s employment as Chief Executive Officer shall have terminated effective
as of the Termination Date; and that each of the parties shall cease to have any
obligations to the other under the Employment Agreement as of the Termination
Date.    
 
d. Upon execution hereof, ILED shall deliver to Bucklands a copy of the
corporate resolutions (meeting minutes or written consent in lieu thereof) of
ILED’s Board of Directors approving the transactions contemplated by this
Agreement and authorizing ILED’s appropriate officers to execute and perform
under this Agreement as well as the related transaction documents.
 
The Bucklands acknowledge that they submitted the Conversion Notices to
ILED.  ILED represents, warrants and agrees that such Conversion Notices were
received and accepted by ILED, and the partial conversion and modification of
the Notes was effective as of the dates of the Conversion Notices,
notwithstanding any correspondence between the parties regarding such
conversions or modifications or how or when the conversions were reported by
ILED to the Securities and Exchange Commission or otherwise disclosed on ILED’s
financial statements. The original notes were not tendered to ILED and physical
stock certificates for the converted Shares were not issued to the
Bucklands.  ILED represents and warrants that the Shares were issued to the
Bucklands on such date in book entry form as evidenced by Island Stock Transfer
statements attached hereto as Exhibit E.


The parties agree that the transactions contemplated by the Purchase and Sale
Agreements are a material inducement to the Bucklands entering into this
Agreement.  Accordingly, if such transactions are not fully consummated by
5:00pm EST on that date which is fourteen (14) days after Executive’s execution
of this Agreement, this Agreement shall automatically become void and rescinded,
as if never executed by any party hereto, without further action of any parties.


2.           Executive agrees that he shall continue to be bound to the terms of
Sections 8, 9, 10 and 11 of the Employment Agreement, except that nothing herein
shall be construed, in any way, to extend the obligations established under such
Employment Agreement beyond that which is expressly stated therein.
 
3.           No Consideration Absent Execution of this Agreement. Executive
understands and agrees that Executive would not receive the consideration
specified in Section 1 above, except for the execution of this Agreement and the
fulfillment of the promises contained herein.  Executive further acknowledges
that the consideration received under this Agreement is above and beyond and in
lieu of any consideration to which Executive would otherwise be entitled under
any federal or state law.
 
4.           Revocation. Executive may revoke this Agreement for a period of
seven (7) days following the day which Executive executes this Agreement. Any
revocation within this period must be submitted, in writing, to CHARLES
ROCKWOOD, CFO, (“ILED’s Representative”), and must state, “I hereby revoke my
acceptance of our Settlement Agreement and General Release.” The revocation must
be personally delivered to ILED’s Representative, or mailed to ILED’s
Representative and postmarked within seven (7) days of execution of this
Agreement. This Agreement shall not become effective or enforceable until the
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday or legal holiday in Florida, then the revocation period shall
not expire until the following day which is not a Saturday, Sunday or legal
holiday.
 
5.           Mutual General Release.  Each of the parties does hereby for
himself, herself, or itself, as applicable, and for his, her or its heirs,
representatives, attorneys, executors, administrators, successors and assigns,
release, acquit and forever discharge the other party, together with his, her or
its, as applicable, parents, subsidiaries, affiliates, predecessors, and
successor corporations and business entities, past, present and future, and its
and their agents, directors, officers, employees, shareholders, insurers and
reinsurers, and employee benefit plans (and the trustees, administrators,
fiduciaries, agents, insurers, and reinsurers of such plans) past, present and
future, and their heirs, executors, administrators, predecessors, successors,
and assigns from any and all actions, causes of action, obligations, costs,
expenses, attorneys’ fees, damages, losses, claims, liabilities, suits, debts,
demands and benefits of whatever character in law, or in equity, known or
unknown, suspected or unsuspected, matured or unmatured, of any kind or nature,
whatsoever, now existing or arising in the future based on any act or omission,
event, occurrence, or non-occurrence, from the beginning of time to the date of
execution of this Agreement.  The release contained herein does not release the
obligations of any party under this Agreement or any right to indemnification as
set forth in paragraph 8 below or of Executive by ILED under applicable law
and/or to insurance under any applicable liability policy for acts or omissions
occurring prior to Executive’s last day of employment.
 
 
2

--------------------------------------------------------------------------------

 
 
 
The above release includes, but is not limited to, any claims or causes of
action arising out of or in any way relating to Executive’s employment with ILED
and his separation of employment from ILED, the termination of the Employment
Agreement or in connection with the Notes or the Shares.  ILED, Executive,
Custodian and Eunice Buckland on the one hand and Thomas Siegfried and Craig
Hall on the other, and in addition to the above named parties, mutually and
specifically release, acquit and forever discharge each other as part of this
mutual general release.  The parties agree that this release includes any and
all claims between them pertaining to (a) any and all claims of violation of any
foreign or United States federal, state, provincial and local law arising from
or relating to Employee’s recruitment, hire, employment and termination of
employment with the Company; (b) any and all claims of wrongful discharge,
emotional distress, defamation, misrepresentation, fraud, detrimental reliance,
breach of contractual obligations, promissory estoppel, negligence, assault and
battery, and violation of public policy; (c) all claims to disputed wages,
compensation, and benefits, including any claims for violation of applicable
state laws relating to wages and hours of work; and any and all claims for
monetary damages and any other form of personal relief.  Executive acknowledges
that his release of ILED includes without limitation:
 
 
The National Labor Relations Act, as amended;

 
Title VII of the Civil Rights Act of 1964, as amended;

 
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 
The Employee Retirement Income Security Act of 1974, as amended

 
The Immigration Reform and Control Act, as amended;

 
The Americans with Disabilities Act of 1990, as amended;

 
The Age Discrimination in Employment Act of 1967, as amended;

 
The Older Workers Benefit Protection Act;

 
The Worker Adjustment and Retraining Notification Act, as amended;

 
The Fair Labor Standards Act, as amended;

 
The Occupational Safety and Health Act, as amended;

 
The Family and Medical Leave Act, as amended;

 
The Genetic Information Non-Discrimination Act;

 
The Occupational Safety and Health Act, as amended;

 
The Sarbanes-Oxley Act of 2002;

 
Florida’s Private-Sector Whistle-Blower’s Act;

 
Florida’s Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim pursuant to Florida Statute §440.205;

 
The Florida Equal Pay Act;

 
The Florida Omnibus Aids Act;

 
Florida’s Statutory Provisions Regarding Employment Discrimination on the Basis
of and Mandatory Screening or Testing for Sickle Cell Trait;

 
Florida’s Domestic Violence Leave Act;

 
Florida’s Preservation & Protection of Right to Keep & Bear Arms in Motor
Vehicles Act;

 
Florida’s General Labor Regulations;

 
The Florida Wage and Hour Laws, as amended;

 
The Florida Minimum Wage Act;

 
The Florida Civil Rights Act, as amended;

 
Equal Pay Law for Florida and the federal Equal Pay Acts, as amended;

 
The City of Sarasota Non-Discrimination Ordinance No. 03-4462, Chapter 18 of the
Sarasota City Code;

 
Any other federal, state, or local civil or human rights law or any other local,
state, or federal law, regulation or ordinance;

 
Any public policy, contract, tort or common law; and

 
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



The above list is illustrative only and is not meant in any way to limit the
release given by Executive.  In consideration of the valuable consideration
provided for in this Agreement, the parties intend to give up any rights
he/she/they/it might have under these or any other laws with respect to
Executive’s employment or association with ILED and the termination of his
engagement or association with ILED.
 
For the purpose of implementing a full and complete release, the parties
expressly acknowledge that the releases they give in this release are intended
to include in their effect, without limitation, claims that they did not know or
suspect to exist in their favor at the time of the effective date of this
release, regardless of whether the knowledge of such claims or the facts upon
which they might be based would materially have affected the settlement of this
matter, and that the consideration given under this release is also for the
release of those claims and contemplates the extinguishment of any unknown
claims.
 
Executive understands that he has twenty-one (21) days from the date of his
receipt of this release, not counting the date upon which he receives it, to
consider whether he wishes to sign the release.  Executive acknowledges that if
he signs this release prior to the end of the twenty-one (21) day period, such
decision is Executive’s voluntary and personal decision.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           No Admission of Liability.  Each party agrees that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed, at any time, for any purpose, as an admission by the other
party of any liability or unlawful conduct of any kind.
 
7.           Non-Disparagement.
 
(a)           Executive, Custodian, Eunice Buckland and the Bucklands, on the
one hand, and ILED, on the other hand, shall not make any disparaging comments
regarding the other, or any of their respective officers, directors, partners,
managers, donors, non-profits collaborators, agents, attorneys or employees
(collectively, the “Representatives”), including regarding the current or past
performance of Executive, the Bucklands, ILED or the
Representatives.  Disclosure of information required to be disclosed by either
party pursuant to any applicable law, court order, subpoena, compulsory process
of law, or governmental decree shall not constitute a violation or breach of
this Agreement provided, that the disclosing party delivers written notice of
such required disclosure to the other parties promptly before making such
disclosure if such notice is not prohibited by applicable law, court order,
subpoena, compulsory process of law, or governmental decree.
 
(b)           No party hereto, nor any of its respective Affiliates (as such
term is defined in Rule 405 under the Securities Act of 1933, as amended) or
representatives, shall issue any press release or other publicly available
document or make any public statement, grant any interviews with the press or
any other persons, or otherwise make any public statements concerning the
Agreement. Notwithstanding any provisions of this Agreement to the contrary, no
provision of this Agreement shall prohibit any party from (a) filing any
documents required by the Securities and Exchange Commission (the “SEC”) or
applicable state securities agencies or making any other public disclosure
required by the federal or state securities law, provided that the content of
any document so filed does not violate any of the other terms and conditions of
this Agreement unless such content constitutes disclosure required by any
securities laws or rules or regulations promulgated from time to time by the SEC
or applicable state securities agencies, (b) filing any documents or disclosing
any information required to be filed or disclosed pursuant to the Internal
Revenue Code of 1986, as amended, the rules and regulations thereunder, any
applicable state or local tax code, or the rules and regulations under such
state or local tax code, (c) responding to any legal subpoena or other
judicially enforceable written request from any court or governmental agency of
competent jurisdiction and testifying truthfully pursuant to such subpoena or
other request, and (d) enforcing any rights of such party under this
Agreement.  In the event any party receives any legal subpoena or other
judicially enforceable written request from any court or governmental agency of
competent jurisdiction concerning any matter covered in this Agreement, the
Party receiving such subpoena or written request shall promptly notify the other
hereto.  If permitted by law, a Party shall not produce or disclose any material
until it notifies the other Parties’ counsel and allows such counsel 72 hours to
respond, in order to allow the other Parties to seek relief from such subpoena
or other written request.  In all events in which a Party can practically do so
without risking contempt or similar sanctions, such party shall provide the
other parties with at least seven business days’ notice of such subpoena or
written request.  The parties hereby acknowledge that ILED will file a Form 8-K
Current Report disclosing the material terms of this Agreement and attaching the
Agreement and the promissory notes issued under Section 1 of this Agreement as
exhibits thereto.
 
8.           Indemnification by ILED.  ILED agrees to defend (including payment
of attorneys’ fees and costs), hold harmless and indemnify Custodian, Eunice
Buckland, Executive and the Bucklands, jointly and severally, from any and all
claims, damages, judgments, liens, attorneys’ fees, costs or actions of any form
arising out of or related to the sale of the Shares and Notes referenced in
Section 1 above.
 
9.           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing, and shall be deemed
effective upon (a) personal delivery, if delivered by hand, (b) three business
days after the date of deposit in the mails, first class postage prepaid, if
mailed by certified or registered United States mail, return receipt requested,
or (c) the next business day, if sent by a prepaid overnight courier service,
and in each case addressed as follows:
 
If to the Bucklands, Custodian, Eunice Buckland or Executive to:
c/o Arthur Buckland
PO Box 1094
Osprey, Florida 34229-1094


with a copy to:


Mary Ruth Houston, Esq.
Shutts & Bowen LLP
300 South Orange Avenue
Suite 1000
Orlando, Florida 32801
Facsimile:  (407) 425-8316


If to ILED:


Evolucia Inc.
6151 Lake Osprey Drive, Third Floor
Sarasota, FL 34240
Attention: CFO
Facsimile:


with a copy to:


Stephen M. Fleming, Esq.
Fleming PLLC
49 Front Street, Suite #206
Rockville Centre, New York 11570
Facsimile:  (516) 977-1209


Or to such other address as either party shall have previously specified in
writing to the other.
 
 
4

--------------------------------------------------------------------------------

 
 
10.            409A.  The parties intend for the payments and benefits under
this Agreement to be exempt from Section 409A or, if not so exempt, to be paid
or provided in a manner which complies with the requirements of such section and
intend that this Agreement shall be construed and administered in accordance
with such intention.  Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation.
 
11.           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
shall preclude the assumption of such rights by executors, administrators or
other legal representatives of Executive, Custodian, or Eunice Buckland or their
estate(s) and their assigning any rights hereunder to the person or persons
entitled thereto.
 
12.           Binding Agreement; No Assignment.  This Agreement shall be binding
upon, and shall inure to the benefit of the parties and their respective
permitted successors, assigns, heirs, beneficiaries and representatives. This
Agreement is personal to Custodian, Eunice Buckland and Executive and may not be
assigned by them without the prior written consent of the Board, as evidenced by
a resolution of the Board.  This Agreement may not be assigned by ILED without
the prior written consent of each of the Bucklands.  Any attempted assignment in
violation of this Section shall be null and void.
 
13.           Governing Law.  This Agreement, and all matters arising directly
or indirectly from this Agreement, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida.
 
14.           Severability.  The invalidity or unenforceability of any provision
of this Agreement or any terms hereof shall not affect the validity or
enforceability of any other provision or terms of the Agreement.
 
15.           Entire Agreement.  This Agreement shall constitute the entire
agreement between the parties with respect to the subjects herein, and
supersedes all previous written, oral or implied understandings between them,
except as specifically provided herein.
 
16.           Amendments.  This Agreement may only be amended or otherwise
modified by a writing executed by each of the parties hereto.
 
17.           Relief.  The parties also agree that in the event of a legal
action or other proceeding arising under this Agreement or a dispute regarding
any alleged breach, default, claim, or misrepresentation arising out of this
Agreement, whether or not a lawsuit or other proceeding is filed, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees and costs,
whether incurred before suit but after the date hereof, during suit, or at the
appellate level. The prevailing party shall also be entitled to recover any
attorneys’ fees and costs incurred in litigating the entitlement to attorneys’
fees and costs, as well as in determining or quantifying the amount of
attorneys’ fees and costs due to it.
 
18.           Voluntariness.  The parties represent that they have read this
Agreement and understand its terms.  The parties acknowledge that, prior to
assenting to the terms of this Agreement, they have been given a reasonable
period of time to review it, and to consult with legal counsel.  The parties
agree that the language used in this Agreement is the language chosen by the
parties to express their mutual intent, and that they have entered into this
Agreement freely and voluntarily and without pressure or coercion from anyone.
 
19.           Special Authority.  Each party executing this Agreement represents
and warrants to the other parties that the individual executing this Agreement
on behalf of such party has the power and authority to execute this Agreement
and to bind such party to the terms and conditions of this Agreement by
executing this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, ILED has caused this Agreement to be executed and delivered
by its duly authorized officer and Executive, Custodian, and Eunice Buckland
have signed this Agreement, all as of the first date written above.
 
EVOLUCIA INC.


By: /s/ Mel Interiano
Name:  Mel Interiano
Its:  CEO and Chairman of the Board




/s/ Arthur Buckland
Arthur Buckland, individually


/s/ Arthur Buckland
Arthur Buckland, as custodian for Marc Buckland


/s/ Marc Buckland
Marc Buckland


/s/ Eunice Buckland
Eunice Buckland


As to paragraph 5 only:


/s/ Thomas Siegfried
Thomas Siegfried, individually


/s/ Craig Hall
Craig Hall, individually
 
 
5
 